Citation Nr: 0318044	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-05 424	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	John B. Pike, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This initially came to the Board of Veterans' Appeals 
(Board), on appeal from a November 1998 rating decision that 
denied reopening the veteran's claim for service connection 
for a knee disability.  The veteran filed a notice of 
disagreement later in November 1998.  The RO issued a 
statement of the case in December 1998.  In January 1999, the 
RO received the veteran's substantive appeal.  

In February 2001, the veteran testified during a hearing 
before RO personnel; a copy of the hearing transcript is of 
record.  

In June 2000 and again in January 2002, the Board remanded 
the matter to the RO for additional development.  Most 
recently, the RO accomplished the requested development, to 
the extent possible, but continued the denial of the claim; 
hence, it has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a March 1996 decision, the RO denied reopening the 
veteran's claim for service connection for a bilateral knee 
disability.  Although, the veteran was notified of the denial 
and of his appellate rights later that month, he did not 
initiate an appeal.  

3.  Additional evidence associated with the claims file since 
the RO's March 1996 denial is not by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The March 1996 RO decision that denied reopening the 
veteran's claim of service connection for a bilateral knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2002).

3.  The requirements to reopen the claim for service 
connection for a bilateral knee disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the petition to reopen has been 
accomplished.

Through the November 1998 rating decision and the December 
1998 statement of the case, the June 2000 and January 2002 
Board remands, and the April 2003 supplemental statement of 
the case, the veteran and his attorney have been notified of 
the law and regulations governing the underlying claim of 
entitlement to service connection for a bilateral knee 
disorder, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  Pursuant to the Board's 
remand instructions, the RO contacted the veteran in November 
2000 and February 2002 and requested information necessary to 
obtain any pertinent post-service treatment records and 
invited the veteran to identify any other information and/or 
evidence pertinent to the claim.  Thus, the Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

Additionally, the Board finds that all necessary development 
has been accomplished.  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  As will be explained 
in detail within, the Board finds that the veteran had not 
presented new and material evidence to reopen his claim for 
service connection for a bilateral knee disability.  As such, 
it does not appear that the duty to assist provisions of the 
Act are applicable in connection with those claims.  In any 
event, the Board finds that any pre-VCAA duty to assist the 
veteran has been satisfied.  In response to the veteran's 
request, the RO arranged for the veteran to testify at a 
hearing before RO personnel.  Moreover, the RO has undertaken 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate his claim of service 
connection, including requesting that the veteran submit 
additional evidence in support of his claim and obtaining VA 
treatment records on his behalf.  The RO appropriately 
attempted to procure alternate service medical records from 
the Office of the Surgeon General, even though such efforts 
were unsuccessful.  The RO also considered in connection with 
the claim evidence submitted by the veteran's attorney in 
February 2001.  Significantly, neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, the existence of any additional medical or other 
relevant evidence that is necessary for a fair adjudication 
of the claim that has not already been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  

II.  Analysis

In a December 1975 decision, the RO denied service connection 
for a bilateral knee disorder.  Evidence considered at that 
time included the veteran's service medical records, VA 
examination reports and VA outpatient treatment records.  
Based upon a review of the evidence, the RO determined that a 
bilateral knee disorder was not incurred or aggravated by 
active duty military service.  The veteran was notified of 
the determination in December 1975 but did not initiate an 
appeal.  

In March 1995 and March 1996 decisions, the RO denied 
reopening the veteran's claim for service connection for a 
bilateral knee disorder.  At that time, the evidence of 
record included unit histories from the Department of Air 
Force and "morning reports" from the National Personnel 
Records Center.  The reports did not show evidence that the 
veteran incurred a bilateral knee disorder in service.  The 
RO also reviewed a statement from J. Reis, dated August 16, 
1995, that indicated that the veteran sustained an injury 
after being run over by a truck on April 12, 1945.  The 
veteran was notified of those determinations in March 1995 
and March 1996, but did not initiate an appeal.  As such, 
those decisions (like the December 1975 decision) are final 
as to the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§  20.302, 20.1103.

In February 1998, the veteran requested that his claim for 
service connection for a bilateral knee disorder be reopened, 
the denial of which culminated in the instant appeal.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the March 
1996 denial of reopening service connection for a bilateral 
knee disorder.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Additional evidence associated with the claims file since the 
March 1996 denial consists of additional buddy statements; 
the transcript of the February 2001 hearing;, private and VA 
outpatient treatment records; and a March 2003 Report of VA 
Examination.  

Statements by two of the veteran's former service comrades 
indicate that they served with the veteran in the 859th 
Signal Depot in Marburg, Germany in April 1945 when a truck 
backed up, struck the veteran and rolled over both of his 
legs.  A statement from the veteran's wife indicates that the 
veteran told her upon his discharge from the military that 
his legs were run over by a truck during military service.  
The veteran testified at the RO hearing in February 2001 that 
after being struck by the truck, he sought treatment by a 
medic and was given pain pills for six months.  This evidence 
is not "new" as it is cumulative of previous statement of 
record.  In this regard, the RO has previously considered 
statements by the veteran and an August 1995 statement from 
J. Reis, both of whom indicated that on April 12, 1945, while 
on temporary duty near Marburg, Germany, a military trucked 
backed up and struck the veteran in the back.  
[Parenthetically, the Board notes that, even if considered 
new, statements provide no medical information as to the 
etiology of the bilateral knee disability (i.e., whether 
current knee disability is medically related to the in-
service injury), and would not be material for purposes of 
reopening the veteran's claim.  As  laypersons without 
medical training and expertise, neither the veteran nor his 
former service comrades is competent to render an opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).]  

Private outpatient treatment records consist primarily of 
duplicate records showing treatment for a bilateral knee 
disorder since March 1972.  They show that he had a total 
right knee replacement in June 1977 and a total left knee 
replacement in April 1991.  VA outpatient treatment records 
show treatment for osteoarthritic joint pain and bilateral 
knee replacements.  The duplicate treatment records are, by 
definition, not "new" (as they were previously considered 
by the RO).  The current treatment records are "new" as 
they were not previously of record.  However, these records 
are not "material".  The Board acknowledges that they show 
evidence of a current bilateral knee disability; however, 
this fact was not in dispute or the basis of previous 
denials.  These records are not material, as they do not 
provide further insight or competent evidence as to the 
etiology of the bilateral knee condition.  

During the March 2003 VA examination, the veteran reported 
that he was hit in the back by a truck in April 1945.  He 
reportedly was thrown forward between the wheels.  There was 
no swelling of the knees reported.  The veteran noted that by 
the 1970's the pain in the knees had become unbearable and 
resulted in total right knee replacement in 1977 and a total 
left knee replacement in 1991.  Currently, x-rays showed 
bilateral total knee replacement prostheses.  The left side 
was satisfactory but the right side showed evidence of 
osteolysis in the proximal tibia and to some extent in the 
distal femur.  After a physical examination of the veteran, 
the examiner diagnosed, with respect to each knee, 
degenerative joint disease, status post total knee 
replacement with loosening and osteolysis.  The examiner 
opined that it was as likely as not that the degenerative 
changes of aging contributed to his bilateral knee condition.  
He noted that the brunt of the accident in April 1945 was 
mainly at the back rather than any direct impact injury to 
either knee, and that there was no evidence of any external 
injury to either lower extremity or any fractures.  

The VA examination report is also "new" in the sense that 
it was not previously before agency decisionmakers.  However, 
the opinion contained therein weighs against the veteran's 
assertions that his current knee disability is medically 
related to his in-service injury; as such, it is not material 
for the purposes of reopening the finally denied claim.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a bilateral knee disability have not been met, and that 
the appeal must be denied.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a bilateral 
knee disability is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

